966 F.2d 1454
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie RICHARDSON, Plaintiff-Appellant,v.BLUE RIDGE INSURANCE COMPANY, Defendant-Appellee.
No. 91-6510.
United States Court of Appeals, Sixth Circuit.
June 16, 1992.

Before KEITH and SUHRHEINRICH, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Ronnie Richardson appeals a district court's order granting summary judgment for the defendant.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary damages, Richardson sued the defendant insurance company in state court, alleging that it had violated its insurance contract with Richardson.   Specifically, he alleged that the defendant failed to pay the proceeds from the contract after a fire destroyed Richardson's house.   The defendant subsequently removed the case to federal court, pursuant to the court's diversity jurisdiction.   The district court granted summary judgment for the defendant.   Richardson has filed a timely appeal.   Counsel for both parties have waived oral argument.


3
Upon review, we affirm the district court's judgment.   No genuine issue of material fact exists and the defendant is entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's memorandum and order filed on November 21, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.